4 N.Y.2d 793 (1958)
Walter Olsommer, Appellant,
v.
George W. Walker & Sons, Inc., Defendant-Respondent and Third-Party Plaintiff-Appellant. Martin Fireproofing Co., Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued January 20, 1958.
Decided February 28, 1958.
Frederick J. Meagher for appellant.
Roy P. Ohlin and N. John Thomas for defendant-respondent and third-party plaintiff-appellant.
Thomas P. McMahon, Charles G. Tierney and Harry Schechter for third-party defendant-respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Judgment affirmed, without costs; no opinion.